Name: 2006/629/EC: Council Decision of 15 September 2006 appointing a Lithuanian member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2006-09-20; 2007-03-16

 20.9.2006 EN Official Journal of the European Union L 256/16 COUNCIL DECISION of 15 September 2006 appointing a Lithuanian member of the Committee of the Regions (2006/629/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Lithuanian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) A seat as a member of the Committee of the Regions has become vacant following the end of the mandate of Ms Virginija LUKOÃ IENÃ , HAS DECIDED AS FOLLOWS: Article 1 StasÃ  SKUTULIENÃ , member of Ã ilutÃ  District Municipality Council is hereby appointed a member of the Committee of the Regions in place of Ms Virginija LUKOÃ IENÃ  for the remainder of her term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 15 September 2006. For the Council The President E. TUOMIOJA (1) OJ L 56, 25.2.2006, p. 75.